DETAILED ACTION
This office action is in response to application with case number 16/344422, filed on 04/24/2019 in which claims 11-23 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for priority of PCT patent application No. PCT/JP2016/082806, filed on 11/04/2016.

	Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 04/24/2019 has been received and considered.

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give the Broadest Reasonable Interpretation (BRI) to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims (see MPEP §2111.01).

Specification
The disclosure is objected to because of the following informalities: 
Specification’s ¶[0008] recites “the vehicle control system of claim 2”. It should recite - - the vehicle control system of claim 12 - -
Specification’s ¶[0009] recites “the vehicle control system of claim 1”. It should recite - - the vehicle control system of claim 11 - -
Specification’s ¶[0010] recites “the vehicle control system of claim 4”. It should recite - - the vehicle control system of claim 14 - -
Specification’s ¶[0011] recites “the vehicle control system of any claims 1 to 5”. It should recite  - - the vehicle control system of any claims 11 to 15 - -  
Specification’s ¶[0012] recites “the vehicle control system of any claims 1 to 6”. It should recite - - the vehicle control system of any claims 11 to 16 - -  
Specification’s ¶[0013] recites “the vehicle control system of any claims 1 to 7”. It should recite - - the vehicle control system of any claims 11 to 17 - -
Appropriate correction is required.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18 are rejected under 35 U.S.C. 112(b) because:

Claim 15 recites the limitation “a continuation time of the automated driving after exiting the vehicle” in Ln. 2-3. There is insufficient antecedent basis for this limitation in the claim. It is not clear if this limitation refer to the “continuation time of the automated driving after exiting the 
Claims 16-18 are rejected for incorporating the error(s) of their respective base claims by dependency.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 11, and 14-23 are rejected under 35 USC §102(a)(2) as being clearly anticipated by US PG Pub. No. 2017/0270796 A1 by Kawagishi [also published as WO 2016147368 A1 on 09/22/2016] (hereinafter “Kawagishi”), which is found in the IDS submitted on 04/24/2019.

As per claims 1-10: (cancelled)

As per claim 11, Kawagishi teaches a vehicle control system (see Fig. 1: drive control apparatus 100 & Vehicle Control apparatus 10) comprising:
(see ¶[0007]: acquiring a traveling information … receiving a getting-in information [instruction] including a position information of a next getting-in point from a mobile terminal of a user [occupant of a vehicle], and see ¶[0064]: the user [occupant of a vehicle] performs a going-back request [instruction] on the drive control apparatus 101 using the mobile terminal 13); and
an automated driving controller configured to execute automated driving after the occupant of the vehicle exits the vehicle in a case in which an instruction to perform the automated driving after the occupant of the vehicle exits the vehicle is received by the receiver (see ¶¶[0007]-[0008]: instructing the vehicle to perform an automatic driving from the stop position [after the occupant of the vehicle exits the vehicle] to the parking area including the empty space … instructing the vehicle to perform the automatic driving from the parking area including the empty space to the next getting-in point, when receiving the getting-in information … when a user gets out of the vehicle in a destination, the vehicle is automatically driven and parked in the parking area including the empty space, see Fig(s). 5-6 & ¶¶[0040]-[0049]: the vehicle performs the automatic driving to the parking area around the stop position after the user gets out of the vehicle, and see Fig. 8 & ¶¶[0064]-[0065]: when the user gets out of the vehicle, the vehicle performs the automatic driving to the parking area around the alighting point and is parked there … the user can cause the vehicle to leave the parking area with automatic driving to go back to a place specified by the user).

As per claim 14, Kawagishi teaches the vehicle control system of claim 11, accordingly, the rejection of claim 11 above is incorporated. 
Kawagishi further teaches wherein the automated driving controller executes the automated driving after exiting the vehicle, on the basis of the instruction related to a continuation time of the automated driving after exiting the vehicle, which is received by the receiver (see Fig. 8 & ¶¶[0064]-[0065]: when the user gets out of the vehicle, the vehicle performs the automatic driving to the parking area around the alighting point and is parked there … the user can cause the vehicle to leave the parking area with automatic driving to go back to a place specified by the user … the automatic driving determination part 1 acquires the going-back information from the mobile terminal 13 via the communication control part 5 and the first communication part 8 (Step S31). The going-back information may include the position information of a next getting-in point and may also include information of a getting-in time  [implies continuation time of the automated driving] at the next getting-in point … the going-back information may include information of time when the vehicle leaves the parking area [implies continuation time of the automated driving]).

As per claim 15, The Kawagishi teaches the vehicle control system of claim 14, accordingly, the rejection of claim 14 above is incorporated. 
Kawagishi further teaches wherein the automated driving controller determines a traveling range on the basis of the instruction related to a continuation time of the automated driving after exiting the vehicle, which is received by the receiver (see Fig. 8 & ¶¶[0064]-[0065]: when the user gets out of the vehicle, the vehicle performs the automatic driving to the parking area around the alighting point [traveling range] and is parked there … the user can cause the vehicle to leave the parking area with automatic driving to go back to a place specified by the user … the automatic driving determination part 1 acquires the going-back information from the mobile terminal 13 via the communication control part 5 and the first communication part 8 (Step S31). The going-back information may include the position information of a next getting-in point and may also include information of a getting-in time [implies continuation time of the automated driving] at the next getting-in point … the going-back information may include information of time when the vehicle leaves the parking area [implies continuation time of the automated driving], and see Fig. 5 & ¶¶[0046]-[0047]: the parking area searching part 24 searches for the parking area including the empty space around the stop position with reference to the map data … the area “around the stop position” to be searched indicate a region within a radius of 300 m from the stop position [traveling range]).

As per claim 16, The Kawagishi teaches the vehicle control system of claim 15, accordingly, the rejection of claim 15 above is incorporated. 
Kawagishi further teaches wherein the automated driving controller executes automated driving of cyclically traveling around a position where the occupant of the vehicle exits the vehicle (see ¶[0027]: the vehicle performs the automatic driving to the parking area including the empty space around the alighting point [position where the occupant of the vehicle exits the vehicle], see ¶[0037] & ¶[0046]: the parking area searching part 24 searches for the parking area including the empty space around the stop position with reference to the map data … the area “around the stop position” to be searched indicate a region within a radius of 300 m [implies cyclically traveling] from the stop position [position where the occupant of the vehicle exits the vehicle], and see Fig. 8 & ¶¶[0064]-[0065]: when the user gets out of the vehicle, the vehicle performs the automatic driving to the parking area around the alighting point and is parked there).

As per claim 17, The Kawagishi teaches the vehicle control system of claim 16, accordingly, the rejection of claim 16 above is incorporated. 
Kawagishi further teaches wherein the automated driving controller generates a plan of the automated driving after the occupant of the vehicle exits the vehicle so that energy consumption is reduced (see Fig. 5 & ¶¶[0046]-[0047]: the parking area searching part 24 searches for the parking area including the empty space around the stop position with reference to the map data … the area “around the stop position” to be searched indicate a region within a radius of 300 m from the stop position  [generates a plan of the automated  … Alternatively, when the display part 11 displays a map of the area around the vehicle, the area displayed in the screen may be the area to be searched  [generates a plan of the automated driving]. The parking area searching part 24 refers to a vacancy information of the parking area to confirm whether the parking area includes the empty space … When a plurality of parking areas including the empty space are found around the stop position (Step S5: Yes), one parking area is determined from among them based on a priority order [generates a plan of the automated driving] (Step S6). The priority order, which is preset, is an ascending order according to price, in order of increasing distance [implies that energy consumption is reduced] from the stop position, for example. The user may set the priority order from an input part).

As per claim 18, The Kawagishi teaches the vehicle control system of claim 17, accordingly, the rejection of claim 17 above is incorporated. 
Kawagishi further teaches wherein the automated driving controller executes automated parking in the automated driving after the occupant of the vehicle exits the vehicle (see Fig(s). 5-6 & ¶¶[0040]-[0049]: the vehicle performs the automatic driving to the parking area around the stop position after the user gets out of the vehicle, and see ¶[0064]: when the user gets out of the vehicle [occupant of the vehicle exits the vehicle], the vehicle performs the automatic driving to the parking area around the alighting point and is parked there [automated parking]).

As per claim 19, Kawagishi teaches the vehicle control system of claim 11, accordingly, the rejection of claim 11 above is incorporated. 
Kawagishi further teaches wherein the automated driving controller executes automated driving of cyclically traveling around a position where the occupant of the vehicle exits the vehicle (see ¶[0027]: the vehicle performs the automatic driving to the parking area including the empty space around the alighting point [position where the occupant of the vehicle exits the vehicle], see ¶[0037] & ¶[0046]: the parking area searching part 24 searches for the parking area including the empty space around the stop position with reference to the map data … the area “around the stop position” to be searched indicate a region within a radius of 300 m [implies cyclically traveling] from the stop position [position where the occupant of the vehicle exits the vehicle], and see Fig. 8 & ¶¶[0064]-[0065]: when the user gets out of the vehicle, the vehicle performs the automatic driving to the parking area around the alighting point and is parked there).

As per claim 20, Kawagishi teaches the vehicle control system of claim 11, accordingly, the rejection of claim 11 above is incorporated. 
Kawagishi further teaches wherein the automated driving controller generates a plan of the automated driving after the occupant of the vehicle exits the vehicle so that energy consumption is reduced (see Fig. 5 & ¶¶[0046]-[0047]: the parking area searching part 24 searches for the parking area including the empty space around the stop position with reference to the map data … the area “around the stop position” to be searched indicate a region within a radius of 300 m from the stop position  [generates a plan of the automated driving after the occupant of the vehicle exits] … Alternatively, when the display part 11 displays a map of the area around the vehicle, the area displayed in the screen may be the area to be searched  [generates a plan of the automated driving]. The parking area searching part 24 refers to a vacancy information of the parking area to confirm whether the parking area includes the empty space … When a plurality of parking areas including the empty space are found around the stop position (Step S5: Yes), one parking area is determined from among them based on a priority order [generates a plan of the automated driving] (Step S6). The priority order, which is preset, is an ascending order according to price, in order of increasing distance [implies that energy consumption is reduced] from the stop position, for example. The user may set the priority order from an input part).

As per claim 21, Kawagishi teaches the vehicle control system of claim 11, accordingly, the rejection of claim 11 above is incorporated. 
Kawagishi further teaches wherein the automated driving controller executes automated parking in the automated driving after the occupant of the vehicle exits the vehicle (see Fig(s). 5-6 & ¶¶[0040]-[0049]: the vehicle performs the automatic driving to the parking area around the stop position after the user gets out of the vehicle, and see ¶[0064]: when the user gets out of the vehicle [occupant of the vehicle exits the vehicle], the vehicle performs the automatic driving to the parking area around the alighting point and is parked there [automated parking]).

As per claim 22, Kawagishi teaches a vehicle control method using a vehicle control device (see ¶[0027]: Drive control method, and see Fig. 1, Fig(s). 4-6 & ¶[0040]: flow chart showing an operation [method] of the drive control apparatus), the vehicle control method comprising:
receiving an instruction from an occupant of a vehicle (see ¶[0007]: acquiring a traveling information … receiving a getting-in information [instruction] including a position information of a next getting-in point from a mobile terminal of a user [occupant of a vehicle], and see ¶[0064]: the user [occupant of a vehicle] performs a going-back request [instruction] on the drive control apparatus 101 using the mobile terminal 13); and
executing automated driving after the occupant of the vehicle exits the vehicle in a case in which an instruction to perform the automated driving after the occupant of the vehicle exits the vehicle is received (see ¶¶[0007]-[0008]: instructing the vehicle to perform an automatic driving from the stop position [after the occupant of the vehicle exits the vehicle] to the parking area including the empty space … instructing the vehicle to perform the automatic driving from the parking area including the empty space to the next getting-in point, when receiving the getting-in information … when a user gets out of the vehicle in a destination, the vehicle is automatically driven and parked in the parking area including the empty space, see Fig(s). 5-6 & ¶¶[0040]-[0049]: the vehicle performs the automatic driving to the parking area around the stop position after the user gets out of the vehicle, and see Fig. 8 & ¶¶[0064]-[0065]: when the user gets out of the vehicle, the vehicle performs the automatic driving to the parking area around the alighting point and is parked there … the user can cause the vehicle to leave the parking area with automatic driving to go back to a place specified by the user).

As per claim 23, Kawagishi teaches a non-transitory computer-readable storage medium that stores a computer program to be executed by a computer (see Fig. 4:  CPU 31 & Memory 32, see ¶[0007]: drive control apparatus … includes a processor [computer] to execute a program; and a memory [computer-readable storage medium] to store the program) to perform at least:
receive an instruction from an occupant of a vehicle (see ¶[0007]: acquiring a traveling information … receiving a getting-in information [instruction] including a position information of a next getting-in point from a mobile terminal of a user [occupant of a vehicle], and see ¶[0064]: the user [occupant of a vehicle] performs a going-back request [instruction] on the drive control apparatus 101 using the mobile terminal 13); and
execute automated driving after the occupant of the vehicle exits the vehicle in a case in which an instruction to perform the automated driving after the occupant of the vehicle exits the vehicle is received (see ¶¶[0007]-[0008]: instructing the vehicle to perform an automatic driving from the stop position [after the occupant of the vehicle exits the vehicle] to the parking area including the empty space … instructing the vehicle to perform the automatic driving from the parking area including the empty space to the next getting-in point, when receiving the getting-in information … when a user gets out of the vehicle in a destination, the vehicle is automatically driven and parked in the parking area including the empty space, see Fig(s). 5-6 & ¶¶[0040]-[0049]: the vehicle performs the automatic driving to the parking area around the stop position after the user gets out of the vehicle, and see Fig. 8 & ¶¶[0064]-[0065]: when the user gets out of the vehicle, the vehicle performs the automatic driving to the parking area around the alighting point and is parked there … the user can cause the vehicle to leave the parking area with automatic driving to go back to a place specified by the user).

	Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


	Claims 12-13 are rejected under 35 USC §103 as being unpatentable over Kawagishi (US PG Pub. No. 2017/0270796 A1) in view of Patent Publication No. JP 2008-292323 A to Toshio et al. (hereinafter “Toshio”) which are both found in the IDS submitted on 02/24/2019. The rejections below is based on the machine translation of the Toshio’s reference a copy of which is attached to this Office Action as also indicated in the 892 form. 

As per claim 12, Kawagishi teaches the vehicle control system of claim 11, accordingly, the rejection of claim 11 above is incorporated. Kawagishi further teaches comprising:
a traffic situation acquirer configured to acquire a traffic situation in a progress direction of a subject vehicle, 
wherein, in a case in which the automated driving controller determines that traffic congestion is occurring at a progress destination of the subject vehicle on the basis of information acquired by the traffic situation acquirer, the automated driving controller executes automated driving (see Fig. 10 & ¶[0081]: The drive control apparatus …  includes a notification part to provide a notice, when no parking area including the empty space is found around the stop position [implies traffic congestion] by the search performed by the parking area searching part 24 [traffic situation acquirer], of its search result to the user. Accordingly, the user can recognize that he/she should not get out of the vehicle in that stop position [destination of the subject vehicle]).
Kawagishi does not disclose, which Toshio; being analogous art; discloses to follow a preceding vehicle arranged in a row forming the traffic congestion (see Abstract & Pages 8-9: A route guidance system for appropriately guiding a route to the tail end of a waiting queue for admission is provided. In a route guidance system that uses information collected from a plurality of vehicles using communication, a first information collected from a traveling vehicle with a predetermined information collection target location (for example, a parking lot) as a destination. And the last position of the waiting queue for admission starting from the predetermined information collection target area and the end of the second congestion information collected from the vehicle stopped at the predetermined information collection target area. … according to the present embodiment, for a predetermined information collection target location, the latest traffic information (congestion status) can be acquired from a vehicle [preceding vehicle] that is running with the location as a destination, since it is possible to obtain the traffic information (waiting for admission queue) experienced from the vehicle actually stopped at the location until the stop, the current waiting queue for admission at the current information collection target location the tail position can be estimated with high accuracy).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kawagishi in view of Toshio, as both inventions are directed to the same field of endeavor - appropriately route a vehicle to the tail end of a waiting queue for parking lot entry and the combination would guide the car from the parking lot with the shortest waiting queue (see Toshio’s Page 9).
	
	
As per claim 13, Kawagishi as modified by Toshio teaches the vehicle control system of claim 12, accordingly, the rejection of claim 12 above is incorporated. Kawagishi further teaches comprising:
a communicator configured to communicate with a terminal device used by the occupant of the vehicle (see Fig. 4: Communication I/F 33, see Fig. 2: Mobile Terminal 13, Communication Control Part 5, First Communication Part 8 [Communicator], and see ¶[0007]: acquiring a traveling information … receiving [communicate] a getting-in information including a position information of a next getting-in point from a mobile terminal of a user [terminal device used by the occupant],  and see ¶[0082]: the drive control apparatus 102 includes the communication control part 5 (the communication part) communicating with the mobile terminal of the user, and the communication control part 5 transmits a notice information (the parking area information) regarding the parking to the mobile terminal 13); and
a notification controller configured to transmit predetermined information to the terminal device using the communicator before passing through the traffic congestion determined to be occurring by the automated driving controller (see Fig. 6 (Step 26) & ¶[0054]: The automatic driving determination part 1 transmits the acquired parking area information [predetermined information] described above to the mobile terminal 13 of the user via the communication control part 5 and the first communication part 8 [the communicator], see ¶[0064]: when the user gets out of the vehicle, the vehicle performs the automatic driving to the parking area around the alighting point and is parked there, and the parking area information is transmitted to the mobile terminal 13, and see Fig. 10 & ¶[0081]: The drive control apparatus …  includes a notification part [notification controller] to provide a notice [transmit predetermined information], when no parking area including the empty space is found around the stop position [implies traffic congestion] by the search performed by the parking area searching part 24 [traffic situation acquirer], of its search result to the user. Accordingly, the user can recognize that he/she should not get out of the vehicle in that stop position).





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nobutaka et al. (JP 2006-335312 A, which is found in the IDS submitted on 02/24/2019) teaches a vehicle runs unattended in response to a remote control command from a user. An in-vehicle notification device is activated from a stop state to an unmanned travel state when the vehicle travels unattended in response to receiving a call command signal or an automatic parking command signal from a remote control device.
Mielenz et al. (US 2018/0004218 A1) discloses a special technical advantage that a driver of a vehicle is able to stop his vehicle and subsequently leave the vehicle then autonomous parking process is carried out. Mielenz further teaches a method for operating a vehicle, whereby the vehicle, parked at a parking position in a parking facility, is guided autonomously from the parking position to a loading station and parked autonomously at the loading station, so that the vehicle can be loaded at the loading station. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313)446-4911.  The examiner can normally be reached on Monday thru Thursday; 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956 or you can reach supervisor Peter Nolan at (571)270-7016.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.





/T.E./Examiner, Art Unit 3661                           
	

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661